Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Claim Objections
Claim 8 is objected to because of the following informalities: typographical error. Claim 8 lines 6-7 include the limitation “wherein v1 is a backlight brightness gain of the first screen, and v2 is respectively and a backlight brightness gain of the second screen”. Examiner assumes the limitation to be ““wherein v1 is a backlight brightness gain of the first screen, and v2 is a backlight brightness gain of the second screen” for examination purposes. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because Claim 14 recites a 'computer readable storage medium'. The specification at par 0135 appears to provide that the claimed 'computer readable medium' can include a non-transitory medium, but does not limit to same, and discusses explicit communications media including signals, subject matter which is non-statutory. The Examiner suggests that Applicant replace 'computer readable medium' with 'non-transitory computer readable medium' or clarify that the computer readable medium' is limited to non-transitory media in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiu et al. (China Patent Application Publication CN106155692A, hereinafter “Qiu”).

Regarding Claim 15 (Original), Qiu teaches a method for setting screen backlight (Abstract), comprising: 
displaying a first control element configured to set a backlight brightness gain of a first screen (Detailed ways par 5; Fig 1a brightness progress bar a1 corresponding to screen area A1 [at least a logical “screen” and construed as a “screen”] is displayed; the user can adjust the brightness [equivalently construed as a relative brightness, brightness multiplying parameter, or brightness gain] of screen A1 by sliding a1) and a second control element configured to set a backlight brightness gain of a second screen (Detailed ways par 5; Fig 1a brightness progress bar a2 corresponding to screen A2 is displayed; the user can adjust the brightness of screen A2 by sliding a2), wherein the first control element is different from the second control element (Fig 1a elements a1 and a2 are different); and 
determining and storing a setting value of the backlight brightness gain of the first screen (Detailed ways par 5, terminal obtains/determines [and stores in memory Fig. 6 4000 as part of performing such operations, Detailed ways par 55] the first brightness parameter set  corresponding to… ) according to a detected user operation based on the first control element (Detailed ways par 5; …the terminal receiving, thus detecting, the first screen brightness adjustment instruction generated by the user adjusting the first brightness progress bar), and determining and storing a setting value of the backlight brightness gain of the second screen (Detailed ways par 5, terminal obtains/determines [and stores in memory Fig. 6 4000 as part of performing such operations, Detailed ways par 55] the second brightness parameter set  corresponding to… ) according to a detected user operation based on the second control element (Detailed ways par 5; …the terminal receiving, thus detecting, the second screen brightness adjustment instruction generated by the user adjusting the second brightness progress bar).

Regarding Claim 16 (Original), Qiu teaches the method of claim 15, wherein the first control element and the second control element are two different progress bars (Detailed ways par 5; Fig 1a two different brightness progress bars a1 and a2).


Regarding Claim 17 (Currently Amended), Qiu teaches a device for setting screen backlight (Abstract), applied for the method for setting screen backlight of claim 15, comprising: 
a processor and a memory (Detailed ways par 55; Fig 6 processor 3000 and memory 4000), wherein 
the memory stores processor-executable programs (Detailed ways par 56, program code is stored in memory 4000 which may be called and performed), 
the processor-executable programs, when executed by the processor, comprise: 
a display module (Detailed ways par 56, code performing the following described operations), which is configured to display a first control element configured to set a backlight brightness gain of a first screen (Detailed ways par 5; Fig 1a brightness progress bar a1 corresponding to screen A1 is displayed; the user can adjust the brightness [equivalently construed as a relative brightness, brightness multiplying parameter, or brightness gain] of screen A1 by sliding a1) and a second control element configured to set a backlight brightness gain of a second screen (Detailed ways par 5; Fig 1a brightness progress bar a2 corresponding to screen A2 is displayed; the user can adjust the brightness of screen A2 by sliding a2), wherein the first control element is different from the second control element (Fig 1a elements a1 and a2 are different); and 
a setting module (Detailed ways par 56, code performing the following described operations), which is configured to determine and store a setting value of the backlight brightness gain of the first screen (Detailed ways par 5, terminal obtains/determines [and stores in memory Fig. 6 4000 as part of performing such operations, Detailed ways par 55] the first brightness parameter set  corresponding to… ) according to a detected user operation based on the first control element (Detailed ways par 5; …the terminal receiving, thus detecting, the first screen brightness adjustment instruction generated by the user adjusting the first brightness progress bar), and determine and store a setting value of the backlight brightness gain of the second screen (Detailed ways par 5, terminal obtains/determines [and stores in memory Fig. 6 4000 as part of performing such operations, Detailed ways par 55] the second brightness parameter set  corresponding to… ) according to a detected user operation based on the second control element (Detailed ways par 5; …the terminal receiving, thus detecting, the second screen brightness adjustment instruction generated by the user adjusting the second brightness progress bar).

Regarding Claim 18 (Original), Qiu teaches the device of claim 17, wherein 
the display module is configured to display the first control element and the second control element as two different progress bars (Qiu Detailed ways par 5; Fig 1a two different brightness progress bars a1 and a2).

Regarding Claim 19 (Currently Amended), Qiu teaches a multi-screen terminal (Fig 1a Detailed ways par 5, terminal with two screens [at least two logical “screens” and construed as “multi-screen”]), comprising 
a memory, a processor (Detailed ways par 55; Fig 6 processor 3000 and memory 4000), and 
a computer program stored in the memory and executable on the processor Detailed ways par 56, program code is stored in memory 4000 which may be called and performed), wherein the processor, when executing the computer program, implements the method of claim 15 (processor 3000 performing code implements the method as cited at the rejection of Claim 15).


Claims 1-5, 10, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuang (China Patent Application Publication CN102136265A).  

Regarding Claim 1 (Original), Zhuang teaches a method (Abstract) for controlling screen backlight, comprising: 
determining a basic setting value V0, wherein the basic setting value V0 is a value, which is set for backlight brightness of a first screen and backlight brightness of a second screen (detailed description step 342; a specific brightness output value [V0] is selected in step 342); 
performing at least one correction based on the basic setting value V0 for each of the first screen and the second screen (detailed description step 344; based on the selected brightness output value [V0], determine each brightness control correction value required when each display generates the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1 to Δλ9)), 
serving a correction value of the backlight brightness of the first screen obtained by a last correction as a setting value V1 of the backlight brightness of the first screen (detailed description step 346; serve a first brightness control correction value to a first corresponding display), and serving a correction value of the backlight brightness of the second screen obtained by a last correction as a setting value V2 of the backlight brightness of the second screen (detailed description step 346; serve a second brightness control correction value to a second corresponding display); and 
adjusting the backlight brightness of the first screen according to the setting value V1, and adjusting the backlight brightness of the second screen according to the setting value V2 (detailed description step 346; Control/adjust each corresponding display according to each served brightness control correction value).

Regarding Claim 2 (Original), Zhuang teaches the method of claim 1, wherein performing the at least one correction based on the basic setting value V0 for each of the first screen and the second screen comprises: 
performing a first correction on each of the first screen and the second screen based on the basic setting value V0 (detailed description step 344; based on the selected brightness output value [V0], determine each first brightness control correction value required when each display generates the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1 to Δλ9)).

Regarding Claim 3 (Original), Zhuang teaches the method of claim 2, wherein performing the first correction on each of the first screen and the second screen based on the basic setting value V0 comprises: 
calculating, according to the basic setting value V0, a backlight lumen characteristic of the first screen, and a backlight lumen characteristic of the second screen, a correction value V1c and a correction value V2c (detailed description par 34 referring to Fig 5; based on the selected brightness output value [V0], calculating each first brightness control correction value V1c and V2c required when the first and second displays generate the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1, Δλ2, Fig 5)), 
such that the backlight brightness of the first screen in a case where a setting value of the backlight brightness of the first screen is the correction value V1c is consistent with the backlight brightness of the second screen in a case where a setting value of the backlight brightness of the second screen is the correction value V2c (detailed description par 30, the method adjusts the final output brightnesses based on each individual display’s characteristic relationship to maintain the consistency of the brightness across the displays), 
wherein the correction value V1c is a correction value of the backlight brightness of the first screen after the first correction, and the correction value V2c is a correction value of the backlight brightness of the second screen after the first correction (detailed description par 34 referring to Fig 5; based on the selected brightness output value [V0], calculating each first brightness control correction value V1c and V2c required when the first and second displays generate the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1, Δλ2, Fig 5)).

Regarding Claim 4 (Original), Zhuang teaches the method of claim 3, wherein 
calculating, according to the basic setting value V0, the backlight lumen characteristic of the first screen, and the backlight lumen characteristic of the second screen, the correction value V1c and the correction value V2c comprises one of: 
serving the basic setting value V0 as the correction value V1c, determining the backlight brightness of the first screen corresponding to the basic setting value V0 according to the backlight lumen characteristic of the first screen, and serving a setting value of the backlight brightness of the second screen corresponding to the backlight brightness of the first screen as the correction value V2c according to the backlight lumen characteristic of the second screen (Zhuang teaches this scenario, for instance at detailed description par 34 describing the example of Fig 5, the correction value for display 5 will simply be the basic setting value O15, and the correction values of the other two displays will be determined based on Vo and their characteristics curves); 
serving the basic setting value V0 as the correction value V2c, determining the backlight brightness of the second screen corresponding to the basic setting value V0 according to the backlight lumen characteristic of the second screen, and serving a setting value of the backlight brightness of the first screen corresponding to the backlight brightness of the second screen as the correction value V1c according to the backlight lumen characteristic of the first screen; or 
determining backlight brightness of a standard screen corresponding to the basic setting value V0 according to a backlight lumen characteristic of the standard screen, serving a setting value of the backlight brightness of the first screen corresponding to the backlight brightness of the standard screen as the correction value V1c according to the backlight lumen characteristic of the first screen, and serving a setting value of the backlight brightness of the second screen corresponding to the backlight brightness of the standard screen as the correction value V2c according to the backlight lumen characteristic of the second screen.

Regarding Claim 5 (Original), Zhuang teaches the method of claim 2, wherein performing the first correction on each of the first screen and the second screen based on the basic setting value V0 comprises: 
determining, according to use duration T1 of the first screen and use duration T2 of the second screen, a loss difference Δv between the backlight brightness of the first screen and the backlight brightness of the second screen as Δv = Δv1-Δv2, wherein Δv1 is a loss value of the backlight brightness of the first screen, and Δv2 is a loss value of the backlight brightness of the second screen (detailed description par 38 the loss difference between displays is captured in the method of image capturing first and second brightness of the displays with known images, the loss difference having occurred according to use duration T1 of the first screen and use duration T2 of the second screen); and 
calculating a correction value V1r of the backlight brightness of the first screen and a correction value V2r of the backlight brightness of the second screen, such that V1r-V2r = V0+Δv-V0 (when the method [of detailed description par 34 referring to Fig 5] based on the selected brightness output value [V0], calculates each first brightness control correction value V1c and V2c required when the first and second displays generate the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1, Δλ2, Fig 5)), as the characteristic relationships account for the brightness difference Δv detailed description par 38 the loss difference between displays, a correction value V1r of the backlight brightness of the first screen and a correction value V2r of the backlight brightness of the second screen will be calculated such that V1r-V2r = V0+Δv-V0).


Regarding Claim 10 (Original), Zhuang teaches a device for controlling screen backlight (detailed description par 39 device comprising processor executing a software), comprising: 
a basic value determination module (detailed description par 39 a basic value determination software portion comprising step 342 executing on the device processor), which is configured to determine a basic setting value V0, wherein the basic setting value V0 is a value, which is set for backlight brightness of a first screen and backlight brightness of a second screen (detailed description step 342; a specific brightness output value [V0] is selected in step 342); 
a setting value determination module (detailed description par 39 a setting value determination software portion comprising at least step 344 executing on the device processor), which is configured to perform at least one correction based on the basic setting value V0 for each of the first screen and the second screen (detailed description step 344; based on the selected brightness output value [V0], determine each brightness control correction value required when each display generates the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1 to Δλ9)), serve a correction value of the backlight brightness of the first screen obtained by a last correction as a setting value V1 of the backlight brightness of the first screen (detailed description step 346; serve a first brightness control correction value to a first corresponding display), and serve a correction value of the backlight brightness of the second screen obtained by the last correction as a setting value V2 of the backlight brightness of the second screen (detailed description step 346; serve a second brightness control correction value to a second corresponding display); and 
a brightness adjustment module (detailed description par 39 a brightness adjustment software portion comprising at least step 346 executing on the device processor), which is configured to adjust the backlight brightness of the first screen according to the setting value V1, and adjust the backlight brightness of the second screen according to the setting value V2 (detailed description step 346; Control/adjust each corresponding display according to each served brightness control correction value).

Regarding Claim 11 (Original), Zhuang teaches the device of claim 10, wherein 
the setting value determination module is configured to perform a first correction on each of the first screen and the second screen based on the basic setting value V0 in a following way: 
calculating, according to the basic setting value V0, a backlight lumen characteristic of the first screen, and a backlight lumen characteristic of the second screen, a correction value V1c and a correction value V2c (detailed description par 34 referring to Fig 5; based on the selected brightness output value [V0], calculating each first brightness control correction value V1c and V2c required when the first and second displays generate the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1, Δλ2, Fig 5)), 
such that the backlight brightness of the first screen in a case where a setting value of the backlight brightness of the first screen is the correction value V1c is consistent with the backlight brightness of the second screen in a case where a setting value of the backlight brightness of the second screen is the correction value V2c (detailed description par 30, the method adjusts the final output brightnesses based on each individual display’s characteristic relationship to maintain the consistency of the brightness across the displays), 
wherein the correction value V1c is a correction value of the backlight brightness of the first screen after the first correction, and the correction value V2c is a correction value of the backlight brightness of the second screen after the first correction (detailed description par 34 referring to Fig 5; based on the selected brightness output value [V0], calculating each first brightness control correction value V1c and V2c required when the first and second displays generate the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1, Δλ2, Fig 5)).

Regarding Claim 13 (Currently Amended), Zhuang teaches a multi-screen terminal (detailed description par 23 Fig 2 display array 200), comprising a memory (detailed description par 39 at least ROM), a processor (detailed description par 39 processor), and a computer program stored in the memory and executable on the processor, wherein the processor, when executing the computer program, implements the method of claim 1 (detailed description par 39 processor the software of the processor is stored in on ROM in the form of a program, and portions of the software are performed when the CPU reads and executes the program implementing the method of Claim 1).

Regarding Claim 14 (Currently Amended), Zhuang teaches a computer-readable storage medium (detailed description par 39 at least ROM), which is configured to store a computer program which, when executed by a processor, implements the method of claim 1 (detailed description par 39 processor the software of the processor is stored in on ROM in the form of a program, and portions of the software are performed when the CPU reads and executes the program implementing the method of Claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (China Patent Application Publication CN102136265A) in view of Kenmochi (U.S. Patent Application Publication 20140104323 A1).

Regarding Claim 8 (Original), Zhuang teaches the method of claim 2, wherein performing the first correction on each of the first screen and the second screen based on the basic setting value V0 comprises: 
adding v1 to the basic setting value V0 to obtain a correction value of the backlight brightness of the first screen, and adding v2 to the basic setting value V0 to obtain a correction value of the backlight brightness of the second screen (detailed description step 344; based on the selected brightness output value [V0], each first brightness control correction value required is determined when each display generates the specific brightness output value according to each of their brightness characteristic relationships (such as Δλ1 to Δλ9); equivalent brightness control correction values may be determined as adjustment delta values to be added to V0 would be an obvious variant to the skilled artisan).
 However, Zhuang appears not to expressly teach
wherein v1 is a backlight brightness gain of the first screen, and v2 is respectively and a backlight brightness gain of the second screen, and v1 and v2 are set according to a user operation.
Kenmochi teaches wherein v1 is a backlight brightness gain of the first screen, and v2 is respectively and a backlight brightness gain of the second screen, and v1 and v2 are set according to a user operation (paras 0013, 0021, 0026 according to a user operation of adjusting first display switch 106 or second display switch 206, adjustment signals are output which are used to adjust luminances of all the liquid crystal monitor devices in conjunction with one another while maintaining correction of the backlights for the individual liquid crystal monitors).
Zhuang and Kenmochi are analogous art as they each pertain to display brightness control methods. It would have been obvious to a person of ordinary skill in the art to modify the method of Zhuang with the inclusion of the user backlight gain adjustment of Kenmochi. The motivation would have been in order to provide a multi-display system that is user adjustable and which maintains consistent brightness across displays in a user-friendly manner (Kenmochi par 0099).

Allowable Subject Matter
Claims 6, 7, 9, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 
Claim 6:
While closest prior art Zhuang (CN102136265A) teaches portions of the limitations of independent Claim 6, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 6, namely "determining, according to the use duration T1 of the first screen and the use duration T2 of the second screen, the loss difference Δv between the backlight brightness of the first screen and the backlight brightness of the second screen as Δv = Δv1-Δv2, wherein Δv1 is the loss value of the backlight brightness of the first screen, and Δv2 is the loss value of the backlight brightness of the second screen; and calculating a correction value V1r' of the backlight brightness of the first screen and a correction value V2r' of the backlight brightness of the second screen such that V1r'-V2r'= V1pre+Δv-V2pre, wherein V1pre is a correction value of the backlight brightness of the first screen after a previous correction, and V2pre is a correction value of the backlight brightness of the second screen after the previous correction" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 7:
While closest prior art Zhuang (CN102136265A) teaches portions of the limitations of independent Claim 7, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 7, namely "calculating the use duration T1 of the first screen and a weighted average value PWB1 of the backlight brightness of the first screen according to use duration and a setting value of the backlight brightness of the first screen in each operation; calculating, according to a correspondence between use duration and a brightness loss of the first screen under at least one setting value of the backlight brightness, the loss value Δv1 of the backlight brightness of the first screen in a case where the setting value of the backlight brightness of the first screen is the weighted average value PWB1 and the use duration is T1; calculating the use duration T2 of the second screen and a weighted average value PWB2 of the backlight brightness of the second screen according to use duration and a setting value of the backlight brightness of the second screen in each operation; and calculating, according to a correspondence between use duration and a brightness loss of the second screen under at least one setting value of the backlight brightness, the loss value Δv2 of the backlight brightness of the second screen in a case where the setting value of the backlight brightness of the second screen is the weighted average value PWB2 and the use duration is T2" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 9:
While closest prior art Zhuang (CN102136265A) teaches portions of the limitations of independent Claim 9, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 9, namely "adding v1 to a correction value V1pre' to obtain a correction value of the backlight brightness of the first screen, and adding v2 to a correction value V2pre' to obtain a correction value of the backlight brightness of the second screen; wherein v1 is the backlight brightness gain of the first screen, v2 is the backlight brightness gain of the second screen, and v1 and v2 are set according to the user operation, and wherein V1pre' is a correction value of the backlight brightness of the first screen after a previous correction, and V2pre' is a correction value of the backlight brightness of the second screen after the previous correction" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 12:
While closest prior art Zhuang (CN102136265A) teaches portions of the limitations of independent Claim 12, the prior art of record fails to teach or fairly suggest the particular limitations of Claim 12, namely "after performing the first correction on each of the first screen and the second screen based on the basic setting value V0, the setting value determination module is configured to perform at least one correction on the first screen and the second screen in a following way: determining, according to the use duration T1 of the first screen and the use duration T2 of the second screen, the loss difference Δv between the backlight brightness of the first screen and the backlight brightness of the second screen as Δv = Δv1-Δv2, wherein Δv1 is the loss value of the backlight brightness of the first screen, and Δv2 is the loss value of the backlight brightness of the second screen; and calculating a correction value V1r' of the backlight brightness of the first screen and a correction value V2r' of the backlight brightness of the second screen such that V1r'-V2r'= V1pre+Δv-V2pre, wherein V1pre is a correction value of the backlight brightness of the first screen after a previous correction, and V2pre is a correction value of the backlight brightness of the second screen after the previous correction" in combination with all other limitations of the claim and of claims on which the claim depends.

	Claim 20 would be allowable dependent on the allowability of Claim 6 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK EDWARDS/Primary Examiner, Art Unit 2624